 414DECISIONSOF NATIONALLABOR RELATIONS BOARDTori Dress,Inc.andLocal 57, International Ladies'GarmentWorkers'Union,AFL-CIO.Case29-CA-4410January 19, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSUpon a charge filed on June 13, 1975, by Local 57,InternationalLadies'GarmentWorkers'Union,AFL-CIO, herein called the Union, and duly servedon Tori Dress, Inc., herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 29, is-sued a complaint on July 16, 1975, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and (3)and Section 2(6) and (7) of the National Labor Rela-tionsAct, as amended. Copies of the charge, com-plaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that Respondent has inter-fered with, restrained, and coerced its employees inthe exercise of their rights guaranteed by Section 7 ofthe Act in violation of Section 8(a)(1) by coercivelyinterrogating its employees regarding their union ac-tivities,by warning its employees to refrain fromunion membership, and by threatening its employeeswith discharge and other reprisals if they becameunion members. The complaint further alleges thaton or about June 6, 1975, Respondent, in violation ofSection 8(a)(3), discharged its employees Rosa Her-nandez and Mireya Westhall and thereafter failedand refused to reinstate them because the employeesjoined and assisted the Union. Although duly servedwith the complaint, Respondent failed to file an an-swer thereto.On October 14, 1975, the Acting General Counsel,hereinafter the General Counsel, by counsel, filed di-rectly with the Board a Motion for Summary Judg-ment based on Respondent's failure to file an answerto the complaint. Subsequently, on October 23, 1975,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Cause whytheGeneral Counsel's Motion for Summary Judg-ment should not be granted. Respondent did not filea response to Notice to Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary Judgment,Section 102.20 of the Board's Rules and Regula-tions provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unlessthe respondent shall state in the answer that heiswithout knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on theRespondent I specifically stated thatunless an an-swer to the complaint was filed within 10 days ofservice thereof "all theallegationsin the Complaintshall be deemed to be admitted by it to be true andmay be so found by the Board." Further, accordingto the allegations of the Motion for Summary Judg-ment, on September 12, 1975, counsel for the Gener-al Counsel mailed a registered letter to Respondent'slast known address, with a copy to the home addressof Respondent's president, Antonio Toribio, notify-ing it that summary judgment would be sought un-less ananswer was filed immediately. Those letterswere returned by the U.S. Postal Service as un-claimed. The Regional Director certified that, as ofOctober 7, 1975, an answer had not been filed.In view of Respondent's failure toanswer, underthe rule set forth above, no good cause having beenshown for such failure, the uncontrovertedallega-tions of the complaint are deemed admitted and arefound to be true. Accordingly, we shall grant the Mo-tion for Summary Judgment.On the basis of the entire record, the Board makesthe following:1The Motion for Summary Judgment alleges that the Respondent movedfrom its Corona, New York, business address, leaving no forwarding ad-dressThe record is clear that Respondent was duly served with the chargeand the complaint and notice of hearing222 NLRB No. 59 TORI DRESS, INC.415FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a New York corporation, is engagedin the manufacture, sale, and distribution of ladies'apparel and related products. During the past year, arepresentative period, Respondent caused to be man-ufactured, sold, and distributed at its plant in Coro-na, New York, products valued in excess of $50,000,of which products valued in excess of $50,000 werefurnished to, among others, Budget Dress Corpora-tion,which enterprise is located in New York Stateand annually produces goods valued in excess of$50,000 which it ships directly out of New YorkState.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABORORGANIZATION INVOLVEDLocal 57, International Ladies' Garment Workers'Union, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.coerced its employees in the exercise of the rightsguaranteed them underSection 7 of the Act, and bysuch conduct Respondent has engaged in unfair la-bor practices within the meaning of Section 8(a)(1) ofthe Act.B. The 8(a)(3) and (1) ViolationsOn or about June 6, 1975, Respondent dischargedits employees Rosa Hernandez and Mireya Westhall,and at all times since has failed and refused to rein-state said employees to their former or substantiallyequivalent positions of employment because theyjoined and assisted the Union and engaged in otherconcerted activity for the purpose of collective bar-gaining and mutual aid and protection.Accordingly, we find that by Respondent's afore-said discharge of employees Rosa Hernandez andMireya Westhall, and by its failure and refusal toreinstate said employees, Respondent discriminatedin regard to the terms and conditions of employmentof its employees, thereby discouraging membershipin a labor organization and that by such conduct Re-spondent engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEIII.THE UNFAIR LABOR PRACTICESA. The Independent 8(a)(1) ViolationsRespondent interferedwith,restrained,andcoerced its employees in the exercise of their rightsguaranteed by Section 7 of the Act by engaging inthe following acts and conduct:1.On or- about June 6, 1975, Respondent interro-gated its employees concerning the employees' mem-bership in, activities on behalf of, and sympathy forthe Union.2.On or about June 6, 1975, and on various otherdates presently unknown during June 1975, Respon-dent warned and directed its employees to refrainfrom becoming or remaining members of the Union,and to refrain from giving any assistance or supportto it.3.On or about June 6, 1975, and on various otherdates presently unknown during June 1975, Respon-dent threatened its employees with discharge andother reprisals if they became or remained membersof the Union, and if they gave any assistance andsupport to it.Accordingly, we find that by the aforesaid conductRespondent has interfered with, restrained, andThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow, of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) and (3) of the Act, we shallorder that it cease and desist therefrom, and takecertain affirmative action designed to effectuate thepolicies of the Act.Having found that the unfair labor practices com-mitted by Respondent were of a character whichgoes to the very heart of the Act, we shall also orderRespondent to cease and desist from infringing inany,other manner upon the rights of employees guar-anteed by Section 7 of the Act.We have found Respondent discriminatorily dis-charged and failed and refused to reinstate the dis-criminatees, employees Rosa Hernandez and Mireya 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDWesthall, to their former or substantially equivalentpositions, and we shall order that said employees beoffered reinstatement to their former or substantiallyequivalent positions, or, if Respondent is no longer inbusiness at its Corona, New York, location, that theybe offered reinstatement at any location in which Re-spondent has reestablished or in which it does reopenitsbusiness.We shall also order that Respondentmake said employees whole for any loss of pay suf-fered because of the discrimination against them.Backpay shall be based upon'the earnings they nor-mally would have received from the date of their dis-charge to the date Respondent offers reinstatement ifRespondent has reestablished or does reopen itsbusiness at any location; or, if Respondent has notreestablished its business, the backpay liability willrun from the date the discriminatees were dischargedto the date that Respondent would normally haveterminated such employees when it liquidated itsbusiness 2 as determined by compliance. The back-pay shall be computed on the basis set forth in F.W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962). Inview of the circumstances herein, we shall also orderthat Respondent mail copies of the attached noticemarked "Appendix" to the Union and all employeesemployed by it during 1975 at their last known ad-dresses, and if Respondent has reestablished or doesreopen its business it shall also post the notice atsuch location.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Tori Dress, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Local 57, International Ladies' Garment Work-ers'Union, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercingemployees in the exercise of their rights guaranteedin Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.By discriminating in regard to the hire and ten-ure of employment of employees, thereby discourag-ing membership in or activities on behalf of a labororganization, Respondent has engaged in unfair la-bor practices within the meaning of Section 8(a)(3)and (1) of the Act.5.The aforesaid unfair labor practices are unfair2Mr. Trailers Ltd,216 NLRB No. 181 (1975)labor practices affecting commerce within the mean-ing of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,ToriDress, Inc., Corona, New York, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning the em-ployees' membership in, activities on behalf of, andsympathy for Local 57, International Ladies' Gar-ment Workers' Union, AFL-CIO, or any other labororganization.(b)Warning and directing its employees to refrainfrom becoming or remaining members of the above-named Union, or any other labor organization, andto refrain from giving any assistance or support to it.(c)Threatening its employees with discharge andother reprisals if they become or remain members ofthe above-named Union, or any other labor organi-zation, and if they give any assistance and support toit.(d)Discouraging membership in or activities onbehalf of Local 57, International Ladies' GarmentWorkers' Union, AFL-CIO, or any other labor orga-nization, by discharging or terminating and refusingto reinstate employees or otherwise discriminatingwith regard to the hire or tenure of its employeesbecause they join or assist the above-named organi-zation, or any other labor organization, or engage inconcerted activity for the purpose of collective bar-gaining or for their mutual aid and protection.(e) In any other manner interfering with, restrain-ing,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Offer to reinstate Rosa Hernandez and MireyaWesthall to their former jobs or, if those positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, at any location where its business isreestablished or reopened.(b)Make whole employees Rosa Hernandez andMireya Westhall for any losses suffered by reason ofthe discrimination against them as set forth in thesection of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount of TORI DRESS, INC.backpay due under the terms of this Order.(d) Post at its reestablished or reopened operationcopies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by the Re-gionalDirector for Region 29, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(e)Mail copies of the aforesaid notice to Local 57,InternationalLadies'GarmentWorkers'Union,AFL-CIO, and all employees employed by Respon-dent during 1975 at their last known addresses. Cop-iesof said notice after being duly signed byRespondent's representative will be provided by theRegional Director for Region 29.(f)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.3In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees con-cerning their membership in, activities on behalf417of, and sympathy for Local 57, International La-dies'Garment Workers' Union, AFL-CIO, orany other labor organization.WE WILL NOT warn and direct our employeesto refrain from becoming or remaining membersof the above-named Union, or any other labororganization, and to refrain from giving any as-sistance or support to it.WE WILL NOT threaten our employees with dis-charge and other reprisals if they become or re-main members of the above-named Union, orany other labor organization, and if they giveany assistance and support to it.WE WILL NOT discourage membership in or ac-tivities on behalf of Local 57, International La-dies'Garment Workers' Union, AFL-CIO, orany other labor organization, by discharging orterminating and refusing to reinstate employees,or otherwise discriminating with regard to thehire or, tenure of our employees because theyjoin or assist the above-named organization, orany other labor organization, or engage in con-certed activity for the purpose of collective bar-gaining or for their mutual aid and protection.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Section7 of the Act.WE WILL offer to reinstate Rosa Hernandezand Mireya Westhall to their former jobs or, ifthose positions no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges, at anylocation where our business is reestablished orreopened.WE WILL make whole employees Rosa Her-nandez and Mireya Westhall for losses they suf-fered by reason of the discriminationagainstthem.TORT DRESS, INC.